Lo* Orr,., o, Kru,n J. Kro'n"
                                                                                         666 Old Country Road. Suite 900
Kevin J. Keating, Esq                                                                      Garden City, New York I 1530

Counsel:                                                                                                T:516-222-1099
Stefani Coldin. Esq.                                                                                    F:516-745-0844

                                                                                                 MANI-IATTAN OFFICE
                                                                                                   BY APPOINTMENT
                                                                                                        T:212- 964-2702



                                                                        January 13,2020



           Via ECF
           Honorable .loanna Seybert
           United States District Court
           Bastern District of New York
           100 Federal Plaza
           Central Islip. New York 11722

           Re:    United States v. Stenhanie Lee
                  lTcR-372 (JS)

           Dear Judge Seybert:

                   As you are aware, I am attorney lbr Ms. Lee in the captioned matter. I write in opposition
           to that portion of the Government's motion in limine of December 18, 2019 which seeks to
           preclude the defendant from introducing any portion of her videotaped post arrest statement to
           refute the Government's position that, within Lee's post arrest intenogation. she made three false
           statements. As set lbrth herein. the Government's motion should be denied.

                    In the early morning hours of July 17,2017, Lee was arrested at her Florida home by federal
           agents. At the time, she was 45 years old, and had never been previously arrested. Afler processing
           her, at approximately 7:00 a.m. that morning, agents placed Lee in a small intenogation room and
           handcuffed her to a railing. Thereafter, for approximately one hour and 25 minutes, two agents
           interrogated Lee. During the interrogation, the agents literally asked Lce hundreds of questions
           pertaining to her role in the charged indictment. The questions centered upon her involvement with
           Strategic Partners; her relationship with the companies Cross Environmental and National Waste;
           her involvement as consultant in transforming those entities into public companies; her
           relationship with Jeff Chartier; her relationship with the stock promotion firms Elite, Dacona, and
           Power Traders, and her relationship with the various other charged delbndants in this case.

                    Throughout, Lee was responsive and provided hundreds of answers to the many questions
           posed by the two interrogating agents (the transcript of the interrogation spans 85 pages). With
           this. as set fbrth in their motion. the Govemment alleges that Lee made three,false slalemenls:
    o   To Lee's knowledge, the Boiler Rooms were not buying and selling stock, but only making
        stock purchase recommendations;

        She compensates the   Boiler Rooms only in stockt and

        She was not   trying to manipulate the price or trading volume of any stock.

    It is settled law that the rule of completeness allows a defendant to      introduce portions of
statements of a defcndant omitted by the Government where the omitted statements are necessary
to place the admitted portion in context, or to ensurc a fair and impartial understanding of the
admitted portion, United States v. Fawwaz,2017 WL2403460 (2d Cir. June 2,2017). In their
instant application, the Government seeks to introduce parsed out snippets of an 85 page transcript,
the result being the introduction of out of context statements which would mislead the jury, and
violate the rule of completeness.

        For instance, the Govemment seeks to introduce Lee's statement that she was "not trying
to rnanipulate the price or trading volume ol'any stock." Beyond this stand alone denial of the
essence of the charged conspiracy, Lee spent much of the intenogation explaining the context ol'
this stand alone statement by ot'lbring truthlll explanations of the many questions offered by the
interrogators which fully contextualized her statement that she was not involved in manipulating
the stock.

    Additionally, the Government seeks to introduce the stand alone statement that, "the Boiler
Rooms were not buying and selling stock, rather they were making stock purchase
recommendations." This isolated statement is entirely out of context. Iror instance, Lee states
rcpeatcdly during the interrogation that the Boiler Rooms, in lbct, were paid fbr their services u,il&
slock. Obviously, if the Boiler Room was paid in stock, the Boiler Room would be selling their
shares of stock - a perl'ectly pernrissible transaction. Viewed in its proper context, Lee's statement
is seen for what it is - a statement by Lee that the Boiler Room was not a brokerage engaged in
the buying and selling of stock, rather they made stock recommendations to individuals who
already had their own brokerage accounts.

        Finally, Lee's stand-alone purported statement that she compensates the Boiler Rooms only
in stock is similarly misleading. To bcgin, the video is ambiguous as to whether Lee ever said that
the Boiler Room was paid only in stock. Moreover, in other portions of the interrogation Lee
readily admits compensation paid to the Boiler Rooms, a perfbctly legal transaction which simply
triggcrs a disclosure by the Boiler Room to the investing public as to the l'act that they are paid in
stock. The f'ull context of the interrogation makes clear that Lee was not hiding any aspect ol'the
Boiler Room compensation and, if anything, werc Lee atternpting to mislead the interrogators, she
would lrave off'ered that the Boiler Room was paid in cash nol slock.
    With this, the Government should not be permitted to deprive the defendant of her long settled
right under the rule of completeness to place in context, and accurately describe, the three parsed
statements the Government seeks to introduce from a lengthy detailed exculpatory explanation
offered by Lee to her intenogators,

       Thank you for your consideration.

                                                             Very truly yours,


                                                                  ll,ltW
                                                             KEV rN r.   sEArrYb
KJK:sep
cc: AUSA Whitman Knapp
   AUSA Kaitlyn T. Farell
   All Counsel
